ICJ_083_TerritorialDispute_LBY_TCD_1994-02-03_JUD_01_ME_01_EN.txt. 43

DECLARATION OF JUDGE AGO
[Translation]

My own view is still the conviction that, at the time of the indepen-
dence of the new State of Libya, the southern frontier of that country
with the French possessions of West Africa and Equatorial Africa,
between Toummo and the frontier of the Anglo-Egyptian Sudan, had not
yet been the subject of a treaty delimitation between the parties then
directly concerned. I recognize however that by concluding the Treaty of
10 August 1955 with France, the Government of Libya, which was pri-
marily interested in other aspects of the body of questions to be settled,
implicitly recognized, with regard to that southern frontier, the conclu-
sions which the French Government deduced from the instruments men-
tioned in Annex I to that Treaty.

It is for that reason that I have decided to add my vote to those of my
colleagues who have pronounced in favour of the Judgment.

( Signed} Roberto AGo.

41
